Exhibit 10.19


FORM OF CHANGE IN CONTROL AGREEMENT
 
This Change in Control Agreement (the “Agreement”) is made as of the ___ day of
___________, 20__ (the “Effective Date”), by and between Hillenbrand, Inc., an
Indiana corporation (the “Company”), and                (the “Executive”).
 
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;
 
WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and
the Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;
 
WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Executive be encouraged to remain with the Company; and
 
WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company and in the
event of any proposed Change in Control (as defined below) be in a position to
provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control;
 
NOW, THEREFORE, the Company and Executive agree as follows:
 
1.    Effectiveness; Prior Agreement.  The terms and conditions of this
Agreement shall become effective commencing on the Effective Date.  Executive
and the Company previously entered into that certain Change in Control Agreement
dated as of                      (the “Prior Agreement”).  This Agreement
replaces and supersedes the Prior Agreement, and the Prior Agreement is hereby
terminated.
 
2.    Termination following a Change in Control.  After the occurrence of a
Change in Control, the Company will provide or cause to be provided to Executive
the rights and benefits described in Section 3 hereof in the event that
Executive’s employment with the Company and its subsidiaries is terminated:
 
(a)    by the Company or its subsidiaries (or its or their successors) for any
reason other than on account of Executive’s death, permanent disability,
retirement or for Cause (as defined below) at any time prior to the second
anniversary of a Change in Control; or
 
(b)    by Executive for Good Reason (as defined below) at any time prior to the
second anniversary of a Change in Control.
 
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company without Cause, or by Executive for Good Reason, prior to the date
on which the Change in Control occurs, and if it is reasonably demonstrated by
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose





--------------------------------------------------------------------------------

Exhibit 10.19


in connection with or anticipation of a Change in Control which subsequently
occurs within three months of such termination, then for purposes of this
Agreement a Change in Control shall be deemed to have occurred on the day
immediately prior to such termination of employment, and all references in
Section 3 to payments within a specified period as allowed by law following
“Termination” shall instead be references to the specified period following the
Change in Control.
 
The rights and benefits described in Section 3 hereof shall be in lieu of any
severance or similar payments otherwise payable to Executive under any
employment agreement or severance plan or program of the Company or any of its
subsidiaries but shall not otherwise affect Executive’s rights to compensation
or benefits under the Company’s compensation and benefit programs except to the
extent expressly provided herein.
 
3.    Rights and Benefits Upon Termination.
 
In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 2 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits,
provided that Executive executes and delivers to the Company within 45 days of
the Termination a release (“Release”) in a form reasonably acceptable to the
Company:
 
(a)    a lump sum payment in cash in the amount of [two/three] Three times only
in the case of the CEO. times Executive’s Annual Base Salary (as defined below),
payable (i) on the date which is six months following Termination, if the
Executive is a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(“Code”) (Section 409A of the Code is hereunder referred to as “Section 409A”),
and the Treasury Regulations promulgated thereunder (to the extent required in
order to comply with Section 409A); or (ii) on the next regularly scheduled
payroll following the earlier to occur of fifteen (15) days from the Company’s
receipt of an executed Release or the expiration of sixty (60) days after
Executive’s Termination, if Executive is not such a “specified employee” (or
such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination;
 
(b)    for the [24/36] Thirty-six months only in the case of the CEO. months
following Termination, continued health and medical insurance coverage for
Executive and Executive’s dependents substantially comparable (with regard to
both benefits and employee contributions) to the coverage provided by the
Company immediately prior to the Change in Control for active employees of
equivalent rank.  From the end of such [24/36] Same.-month period until
Executive attains Social Security Retirement Age, Executive shall have the right
to purchase (at COBRA rates applicable to such coverage) continued coverage for
Executive and Executive’s dependents under one or more plans maintained by the
Company for its active employees, to the extent Executive would have been
eligible to purchase continued coverage under the plan in effect immediately
prior to the Change in Control had Executive’s employment terminated [24/36]
Same. months following Termination.  The payment of any health or medical claims
for the health and medical coverage provided in this subparagraph (b) shall be
made to the Executive as soon as administratively practicable after the
Executive has provided the appropriate claim documentation, but in no event
shall the payment for any such health or medical claim be paid later than the
last day of the calendar year following the calendar year in which the expense
was incurred.  Notwithstanding anything herein to the contrary, to the extent
required by Section 409A:  (i) the amount of medical claims eligible for
reimbursement or to be provided as an in-kind benefit under this Agreement
during a calendar year may not affect the medical claims eligible for
reimbursement or to be provided as an in-kind benefit in





--------------------------------------------------------------------------------

Exhibit 10.19


any other calendar year, and (ii) the right to reimbursement or in-kind benefits
under this Agreement shall not be subject to liquidation or exchange for another
benefit;
 
(c)    continuation for Executive, for a period of two years following
Termination, of the Executive Life Insurance Bonus Program (if any) provided for
Executive by the Company immediately prior to the Change in Control and the
group term life insurance program provided for Executive immediately prior to
the Change in Control.  The payment of any claim for death benefits provided
under this subparagraph (c) shall be paid in accordance with the appropriate
program, provided, however that if the death benefit is subject to Section 409A,
then the death benefit shall be paid, as determined by the Company in its
complete and absolute discretion, no later than the later to occur of (i) the
last day of the calendar year in which the death of the Executive occurs or
(ii) the 90th day following the Executive’s death;
 
(d)    a lump sum payment in cash, payable within 30 days after Termination,
equal to all reimbursable business expenses and similar miscellaneous benefits
as of the Termination; provided, however, that to the extent that any such
miscellaneous benefits are subject to Section 409A, such benefits shall be paid
in one lump sum (i) on the date which is six months following Termination, if
the Executive is a “specified employee” as defined in Code
Section 409A(a)(2)(b)(i), or (ii) on the next regularly scheduled payroll
following the earlier to occur of fifteen (15) days from the Company’s receipt
of an executed Release or the expiration of sixty (60) days after Executive’s
Termination, if Executive is not such a “specified employee”; provided, however,
that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the sixty (60) day period commenced,  then
any benefits not subject to clause (i) shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Executive’s Termination;
 
(e)    a lump sum payment in cash equal to the amounts accrued, if any, for the
last 12 months times [two/three] Three times only in the case of the CEO.
immediately prior to the Termination in any of the Defined Contribution,
Matching Account and/or Supplemental Contribution Account, payable (i) on the
date which is six months following Termination, if the Executive is a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i), or (ii) on the next
regularly scheduled payroll following the earlier to occur of fifteen (15) days
from the Company’s receipt of an executed Release or the expiration of sixty
(60) days after Executive’s Termination, if Executive is not such a “specified
employee” (or such payment is exempt from Section 409A); provided, however, that
if the before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination;
 
(f)    a lump sum payment in cash equal to the amount of Short-Term Incentive
Compensation which would be payable to Executive if the relevant performance
targets with respect to such incentive compensation in effect for the entire
year in which the Change in Control occurred were achieved at 100% of target;
and
 
(g)    accelerated vesting of all awards held by Executive under the Company’s
Stock Incentive Plan, including the following (capitalized terms used below and
not otherwise defined shall have the meanings given to them in the Company’s
Stock Incentive Plan):
 
(i)
immediate vesting of all outstanding awards of Bonus Stock;

 
(ii)
immediate vesting of all outstanding Stock Options;






--------------------------------------------------------------------------------

Exhibit 10.19


 
(iii)
immediate vesting of all outstanding awards of Restricted Stock;

 
(iv)
immediate vesting of all outstanding awards of Restricted Stock Units (also
known as Deferred Stock) which would be payable to Executive if the relevant
performance targets, where applicable, were achieved at 100% of target; and

 
(v)
immediate vesting of all Stock Appreciation Rights;

 
provided, that if the Change in Control involves a merger, acquisition or other
corporate restructuring in which the Company is not the surviving entity (or
survives as a subsidiary of another entity) (an “Acquisition”), then, in lieu of
any such shares of common stock of the Company as described above, Executive
shall be entitled to receive consideration equal to that which Executive would
have received had the Termination occurred (and, thus, the rights and benefits
set forth above been realized) immediately prior to the Acquisition; and
provided further, that the Company shall in any case have the right to
substitute cash for shares of common stock of the Company or consideration in an
amount equal to the fair market value of such shares or consideration as
reasonably determined by the Company.
 
Any distribution to be made under Section 3(f) or (g) shall be made no later
than two and a half months following Executive’s Termination, except to the
extent otherwise required in order to comply with Section 409A.
 
4.    Adjustments to Payments.
 
(a)    If any payment or benefit Executive would receive pursuant to this
Agreement or otherwise, including accelerated vesting of any equity compensation
(all such payments and/or benefits hereinafter, “Payment”), would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be either (x) provided
to the Executive in full, or (y) provided to the Executive to such lesser extent
which would result in no portion of such Payment being subject to the excise
tax, further reduced by $5,000 (including such further reduction, the “Cutback
Amount”), whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, such
excise tax and other applicable taxes, (all computed at the highest applicable
marginal rates), results in the receipt by the Executive, on an after-tax basis,
of the greatest amount of the Payment, notwithstanding that all or a portion of
such Payment may be subject to the excise tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Cutback Amount, reduction shall occur in the following order:
(A) cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(B) accelerated vesting of performance-based equity awards shall be cancelled or
reduced next and in the reverse order of the date of grant for such awards
(i.e., the vesting of the most recently granted awards will be reduced first),
with full-value awards reduced before any performance-based stock option or
stock appreciation rights are reduced; (C) health and welfare benefits shall be
reduced and in reverse chronological order such that the benefit owed on the
latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced; and (D) accelerated vesting of
time-based equity awards shall be cancelled or reduced last and in the reverse
order of the date of grant for such awards (i.e., the vesting of the most
recently granted awards will be reduced first), with full-value awards reduced
before any time-based stock option or stock appreciation rights are reduced.





--------------------------------------------------------------------------------

Exhibit 10.19


 
(b)    The Company shall appoint a nationally recognized accounting firm to make
the determinations required hereunder and perform the foregoing calculations.
 The Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.  The accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which right to a Payment is triggered (if
requested at that time by the Company or Executive).  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.
 
5.    Section 409A Acknowledgement.
 
Executive acknowledges that Executive has been advised of Section 409A, which
has significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Executive has been advised that Executive’s severance pay and
other Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A.  In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof.  These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six months after the effective date of separation.  If applicable,
failure to comply with Section 409A can lead to immediate taxation of such
deferrals, with interest calculated at a penalty rate and a 20% excise tax.  As
a result of the requirements imposed by the American Jobs Creation Act of 2004,
Executive agrees that if Executive is a “specified employee” at the time of
Executive’s termination and if severance payments are covered as “nonqualified
deferred compensation” or otherwise not exempt, such severance pay (and other
benefits to the extent applicable) due Executive at time of termination shall
not be paid until a date at least six months after Executive’s effective
termination date.  Executive acknowledges that, notwithstanding anything
contained herein to the contrary, both Executive and the Company shall each be
independently responsible for accessing their own risks and liabilities under
Section 409A that may be associated with any payment made under the terms of
this Agreement which may be deemed to trigger Section 409A.  To the extent
applicable, Executive understands and agrees that Executive shall have the
responsibility for, and Executive agrees to pay, any and all appropriate income
tax or other tax obligations for which Executive is individually responsible
and/or related to receipt of any benefits provided in this Agreement.  Executive
agrees to fully indemnify and hold the Company harmless for any taxes,
penalties, interest, cost or attorneys’ fee assessed against or incurred by the
Company on account of such benefits having been provided to Executive or based
on any alleged failure to withhold taxes or satisfy any claimed obligation. 
Executive understands and acknowledges that neither the Company, nor any of its
employees, attorneys or other representatives, has provided or will provide
Executive with any legal or financial advice concerning taxes or any other
matter, and that Executive has not relied on any such advice in deciding whether
to enter into this Agreement.  Notwithstanding any provision of this Agreement
to the contrary, to the extent that any payment under the terms of this
Agreement would constitute an impermissible acceleration of payments under
Section 409A or any regulations or Treasury guidance promulgated thereunder,
such payments shall be made no earlier than at such times allowed under
Section 409A.  If any provision of this Agreement (or of any award of
compensation) would cause Executive to incur any additional tax or interest
under Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company or its successor may reform such provision; provided
that it will (i) maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the provisions of
Section 409A and (ii) notify and consult with Executive regarding such
amendments or modifications prior to the effective date of any such change.





--------------------------------------------------------------------------------

Exhibit 10.19


 
6.    Non-Competition; Non-Solicitation.  In the event that upon a Termination,
Executive receives any of the rights and benefits described in Section 3 hereof,
then during the period beginning on such Termination and ending [two/three]
Three years only in the case of the CEO. years thereafter:
 
(a)    Executive will not, unless acting as an employee of the Company or any of
its affiliated companies or with the prior written consent of the Company,
directly or indirectly, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected in a competitive capacity as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Executive’s name to be used in connection with, any business or
enterprise that (i) is engaged in the business of designing, engineering,
manufacturing, marketing, selling or distributing any products or services that
compete with, or are a functional equivalent of or alternative for, any of the
products or services designed, engineered, manufactured, marketed, sold or
distributed by the Company or any of its affiliated companies within the year
prior to the Termination or that the Company or any of its affiliated companies
are about to so do at the time of such Termination (the “Competing Products”),
and (ii) is engaged in any such activities within any state of the United States
or the District of Columbia or any other country in which the Company or any of
its affiliated companies engages in or is about to engage in any of such
activities; and


(b)    Executive will not, unless acting as an employee of the Company or any of
its affiliated companies or with the prior written consent of the Company,
(i) call on or solicit, either directly or indirectly, for any purposes
involving the designing, engineering, manufacturing, marketing, selling,
purchasing or distributing of any Competing Products, any person, firm,
corporation or other entity who or which is or had been, at the time of or
within two years prior to the Termination, a customer of the Company or any of
its affiliated companies, or (ii) knowingly solicit for employment, or otherwise
for the providing of advice or services, any person who is an employee of the
Company or any of its affiliated companies or who was such an employee within
six months prior to such Termination.
 
The provisions of Section 6(a) shall not prohibit Executive from owning not more
than one percent (1%) of the outstanding stock or other corporate security of a
company that is traded or quoted on a national securities exchange or national
market system.
 
7.    Definitions.  As used in this Agreement, the following terms shall have
the following meanings:
 
(a)    “Annual Base Salary” means the annualized amount of Executive’s rate of
base salary in effect immediately before the Change in Control or immediately
before the date of Termination, whichever is greater.
 
(b)    “Cause” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.
 
(c)    A “Change in Control” shall be deemed to occur on:
 
(i)
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or indirectly, the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of
securities of the Company representing 35% or more of the voting






--------------------------------------------------------------------------------

Exhibit 10.19


power of all securities of the Company having the right under ordinary
circumstances to vote at an election of the Board (“Voting Securities”), other
than by reason of (x) the acquisition of securities of the Company by the
Company or any of its Subsidiaries or any employee benefit plan of the Company
or any of its Subsidiaries, or (y) the acquisition of securities of the Company
directly from the Company;
 
(ii)
the consummation of a merger or consolidation of the Company with another
corporation unless

 
(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;
 
(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and
 
(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;
 
(iii)
the date on which individuals who at the beginning of the 24-month period ending
on such date constituted the entire Board (“Current Directors”) shall cease for
any reason to constitute a majority of the Board, unless the nomination or
election of each new director was approved by a majority vote of the Current
Directors;

 
(iv)
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or

 
(v)
the date of approval by the shareholders of the Company of a plan of complete
liquidation of the Company.

 
(d)    “Defined Contribution Accounts,” “Matching Accounts,” and “Supplemental
Contribution Accounts” shall have the meanings set forth in the Company’s
Supplemental Executive Retirement Program or Supplemental Retirement Plan, as
applicable.
 
(e)    “Executive Life Insurance Bonus Program” shall mean a program under which
the Company pays the annual premium for a whole life insurance policy on the
life of Executive.
 





--------------------------------------------------------------------------------

Exhibit 10.19


(f)    “Good Reason” shall have the same meaning set forth in any current
employment agreement that the Executive has with the Company or any of its
subsidiaries.
 
(g)    “Short-Term Incentive Compensation” means the Incentive Compensation
payable under the Short-Term Incentive Compensation Program, or any successor or
other short-term incentive plan or program.
 
8.    Notice.
 
(a)    Any discharge or termination of Executive’s employment pursuant to
Section 2 shall be communicated in a written notice to the other party hereto
setting forth the effective date of such discharge or termination (which date
shall not be more than 30 days after the date such notice is delivered) and, in
the case of a discharge for Cause or a termination for Good Reason the basis for
such discharge or termination.
 
(b)    For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed (i) in the
case of Executive, to the last address the Company has on file; or (ii) in the
case of the Company, to One Batesville Boulevard, Batesville, Indiana 47006,
provided that all notices to the Company shall be directed to the attention of
the Board with a copy to the Vice President and General Counsel, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
 
9.    No Duty to Mitigate.  Executive is not required to seek other employment
or otherwise mitigate the amount of any payments to be made by the Company
pursuant to this Agreement.
 
10.    Assignment.
 
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.
 
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors.  The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it if
no such succession had taken place.
 
11.    Arbitration.  Any dispute or controversy arising under, related to or in
connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in Indianapolis, Indiana, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  The
arbitrator’s award shall be final and binding on all parties to this Agreement. 
Judgment may be entered on an arbitrator’s award in any court having competent
jurisdiction.
 
12.    Integration.  As of the Effective Date, this Agreement supersedes and
replaces any prior change in control agreement (for the avoidance of doubt,
including the Prior Agreement), oral or written agreements or understandings in
respect of the matters addressed hereby.  To the extent the terms or





--------------------------------------------------------------------------------

Exhibit 10.19


conditions of any equity award grant instrument conflict with the terms of this
Agreement, the terms of this Agreement shall govern.
 
13.    Amendment.  This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


14.    Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
15.    Withholding.  The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
 
16.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana without reference to principles
of conflict of laws.
 
17.    Attorney’s Fees.  If any legal proceeding (whether in arbitration, at
trial or on appeal) is brought under or in connection with this Agreement, each
party shall pay its own expenses, including attorneys’ fees.
 
18.    Term of Agreement.  The term of this Agreement shall be one year
commencing on the date hereof; provided however, that this Agreement shall be
automatically renewed for successive one-year terms commencing on each
anniversary of the date of this Agreement unless the Company shall have given
notice of non-renewal to Executive at least 30 days prior to the scheduled
termination date; and further provided that notwithstanding the foregoing,
(i) this Agreement shall not terminate within [two/three] Three years only in
the case of the CEO. years after a Change in Control, or  during any period of
time when a transaction which would result in a Change in Control is pending or
under consideration by the Board, and (ii) Section 6 hereof shall survive
termination.  The termination of this Agreement shall not adversely affect any
rights to which Executive has become entitled prior to such termination.
 
[remainder of page intentionally left blank]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.
 
 
HILLENBRAND, INC.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
EXECUTIVE
 
 
 
 

 



